--------------------------------------------------------------------------------

Exhibit 10.4

 
PROMISSORY NOTE


Principal
$6,177,042.50
Loan Date
04-22-2020
Maturity
04-22-2022
Loan No
33000550517
Call / Coll
Account
Officer
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

 

Borrower:
SINGLETON ASSETS & OPERATIONS LLC

6275 LANIER ISLAND PKWY
BUFORD, GA 30518
Lender:
HANCOCK WHITNEY BANK
MID MKT - SO AL
127 DAUPHIN STREET
MOBILE, AL 36602


 




Principal Amount: $6,177,042.50 Date of Note: April 22, 2020



PROMISE TO PAY. SINGLETON ASSETS & OPERATIONS LLC ("Borrower") promises to pay
to HANCOCK WHITNEY BANK ("Lender"), or order, in lawful money of the United
States of America, the principal amount of Six Million One Hundred Seventy-seven
Thousand Forty-two & 50/100 Dollars ($6,177,042.50), together with interest on
the unpaid principal balance from April 22, 2020, calculated as described in the
"INTEREST CALCULATION METHOD" paragraph using an interest rate of 1.000% per
annum based on a year of 360 days, until paid in full. The interest rate may
change under the terms and conditions of the "INTEREST AFTER DEFAULT" section.
 
PAYMENT. Borrower will pay this loan in 17 payments of $347,687.47 each payment
and an irregular last payment estimated at $347,687.55. Borrower's first payment
is due November 22, 2020, and all subsequent payments are due on the same day of
each month after that. Borrower's final payment will be due on April 22, 2022,
and will be for all principal and all accrued interest not yet paid. Payments
include principal and interest. Unless otherwise agreed or required by
applicable law, payments will be applied first to any accrued unpaid interest;
then to principal; and then to any unpaid collection costs. Borrower will pay
Lender at Lender's address shown above or at such other place as Lender may
designate in writing.
 
DEFERRAL PERIOD. Borrower will not be required to make loan payments for the
first six months of the Note (the “Deferral Period”). During the Deferral Period
the outstanding principal balance will accrue interest as stated herein.
 
INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rate stated in this
Note.
 
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower's making fewer payments. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: HANCOCK WHITNEY BANK,
LENDING SERVICES, P. O. BOX 211269 MONTGOMERY, AL 36121.
 
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the total sum due under this Note will continue to accrue interest at
the interest rate under this Note.
 
DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:
 
Payment Default. Borrower fails to make any payment when due under this Note.
 
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Death or Insolvency. The dissolution of Borrower (regardless of whether election
to continue is made), any member withdraws from Borrower, or any other
termination of Borrower's existence as a going business or the death of any
member, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However,  this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
 
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
 
LENDER'S RIGHTS. Upon the occurrence of any default described in the "Death or
Insolvency" or "Creditor or Forfeiture Proceedings" clauses, to the extent that
any such default by a guarantor relates to the matters described in the clause
"Death or Insolvency" of the paragraph entitled "DEFAULT", the entire unpaid
principal balance under this Note and all accrued unpaid interest shall become
immediately due, without notice, declaration or other action by Lender, and then
Borrower will pay that amount. Upon the occurrence of any other default
described in that paragraph, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, without
notice, and then Borrower will pay that amount.
 
EXPENSES. If Lender institutes any suit or action to enforce any of the terms of
this Note, Lender shall be entitled to recover such sum as the court may adjudge
reasonable. Whether or not any court action is involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lender's
opinion are necessary at any time for the protection of its interest or the
enforcement of its rights shall become a part of the loan payable on demand and
shall bear interest at the Note rate from the date of the expenditure until
repaid. Expenses covered by this paragraph include, without limitation, however
subject to any limits under applicable law, Lender's expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals, to the extent permitted by applicable law. Borrower
also will pay any court costs, in addition to all other sums provided by law.
 
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Alabama without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Alabama.
 
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of MOBILE County, State of Alabama.
 
FINANCIAL STATEMENTS AND INFORMATION. Borrower agrees to provide to the Lender
upon request both true and correct current financial statements and tax returns
in form and substance satisfactory to the Lender. The financial statements shall
include, among other things, detailed information regarding (i) any entities,
such as corporations, partnerships, or limited liability companies of which the
Borrower is the majority owner and (ii) any entities of which the Borrower is
not the majority owner, but for which Borrower is directly or contingently
liable on debts or obligations of any kind incurred by those entities. All
financial statements or records submitted to Lender via electronic means,
including, without limitation by facsimile, open internet communications or
other telephonic or electronic methods, including, without limitation, documents
in Tagged Image Format Files (“TIFF”) or Portable Document Format (“PDF”) shall
be treated as originals, fully binding and with full legal force and effect and
the parties waive any rights they may have to object to such treatment. The
Lender may rely on all such records in good faith as complete and accurate
records produced or maintained by or on behalf of the party submitting such
records.



--------------------------------------------------------------------------------

Loan No: 33000550517
PROMISSORY NOTE
(Continued)
Page 2



NO NOVATION IF EARLIER NOTE CANCELLED. If an earlier note of any Borrower is
cancelled at the time of execution hereof, then this Note constitutes an
extension, but not a novation, of the amount of the continuing indebtedness, and
Borrower agrees that all security rights held by Lender under the earlier note
shall continue in full force and effect.
 
ADDITIONAL DEFAULTS AND ACCELERATION. In addition to the Events of Default set
forth above, Lender shall have the right, at its sole option, to insist upon
immediate payment (to accelerate the maturity) of this Note should any type of
lien, judgment, levy, seizure, garnishment, tax lien, or court order occur
affecting any assets of Borrower.
 
SBA LOAN. When SBA is the holder, this Note will be interpreted and enforced
under federal law, including SBA regulations. Lender or SBA may use state or
local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not   claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law.
 
PAYCHECK PROTECTION PROGRAM. Borrower acknowledges that funds are advanced under
this Note subject to the provisions of the Paycheck Protection Program, as
enacted as part of the Coronavirus Aid, Relief, and Economic Security Act
(together with its implementing regulations and guidance and as amended from
time to time, the “CARES Act”). The Paycheck Protection Program is administered
by the U.S. Small Business Administration (“SBA”).
 
If any provision of this Note is inconsistent with or prohibited by the terms of
the Paycheck Protection Program as enacted by the CARES Act, then such provision
shall be deemed null and void and stricken from this Note as if it had never
existed and the remainder of the Note shall remain in full force and effect.
 
LOAN FORGIVENESS. Borrower shall be eligible to apply to Lender for loan
forgiveness of the full amount or a portion of the principal amount of this
Note, in accordance with the terms of the CARES Act, beginning no earlier than
either eight (8) weeks after the date of this Note and ending sixty (60) days
prior to the maturity date of the Note. The maximum amount that may be eligible
for forgiveness will be based on the amount of payroll costs, mortgage interest,
rent expenses, and utilities expenses paid by Borrower during the eight (8)
weeks period starting following the date of this Note. The actual amount that
will be forgiven may be subject to a cap on the amount of non-payroll expenses
that will be deemed eligible for forgiveness by the United States Treasury
Department (“USTD”) and the SBA. The actual amount forgiven may also be further
reduced based on reductions in head count during the period between February 25,
2020 and April 26, 2020 and/or any reductions in salary of any employees by more
than 25% of their prior year compensation, provided, however, that the Borrower
will have until June 30, 2020 to restore employment and salary levels to pre
February 25th levels. The precise dates for measurements of salary and payroll
levels and the actual parameters that will be applied for reductions in the
amount that may be forgiven are all subject to further guidance from the USTD 
and the SBA.
 
BORROWER UNDERSTANDS AND AGREES THAT BORROWER WILL REMAIN LIABLE FOR THE PAYMENT
IN FULL OF ANY AND ALL AMOUNTS OF PRINCIPAL AND INTEREST THAT ARE DEEMED NOT
FORGIVABLE UNDER THE TERMS OF THE CARES ACT IN LENDER’S REASONABLE AND SOLE
DISCRETION. ALL UNFORGIVEN AMOUNTS OF PRINCIPAL AND INTEREST REMAINING
OUTSTANDING OR ACCRUING AFTER LENDER HAS MADE A DETERMINATION AS TO THE AMOUNT
THAT CAN BE FORGIVEN UNDER THIS NOTE, SHALL BE DUE AND PAYABLE TO LENDER IN
ACCORDANCE WITH THE TERMS OF THIS NOTE.
 
DOCUMENTATION TO SUPPORT REQUEST FOR LOAN FORGIVENESS. In order to be eligible
for loan forgiveness, Borrower shall be required to submit to Lender such
information as Lender may request in accordance with the requirements for loan
forgiveness set forth in the CARES Act, including, without limitation:
 
- Quarterly IRS Forms 940,941, or 944 for 3/31/2019 to 6/30/2019 and 3/31/2020
to 6/30/2020; and
- Documentation in the form of cancelled checks, payment receipts, and bank
statements showing payment of the mortgage interest, rent payments and utilities
during the period from 2/15/2020 to 6/30/2020
 
LOAN FORGIVENESS CERTIFICATION. Borrower shall further be required to sign a
certification, in a form to be provided by Lender, which states that the
documents submitted to Lender are true and accurate in all material respects,
that the Borrower utilized the funds to be forgiven in order to retain employees
on its payroll and to make eligible mortgage interest, rent and utility
payments. A decision on loan forgiveness will be made within sixty (60) days
from receipt of all required documentation to support such application.
 
CLOSING CERTIFICATION. Borrower hereby further reaffirms and certifies (i) the
accuracy of the information contained in the application submitted to Lender for
this Loan and (ii) that the supporting documentation submitted to Lender in
connection with Borrower’s application is complete, true and accurate.
 
Notwithstanding any provisions of this Note, Borrower will not be required to
pay any attorney’s fees or legal expenses.
 
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.
 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
THIS NOTE IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS NOTE IS AND SHALL
CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.
 
BORROWER:


SINGLETON ASSETS & OPERATIONS LLC
 

By:
/s/ Jack Ezzell
(Seal)

 
AUTHORIZED SIGNER
 




 
LaserPro, Ver. 19.4.0.030 Copr. Finastra USA Corporation 1997, 2020. All Rights
Reserved. - AL C:\LaserPro\CFI\LPL\D20.FC TR-313047 PR-409





--------------------------------------------------------------------------------

